709 F.2d 1353
UNITED STATES of America, Plaintiff-Appellant,v.Samuel SANCHEZ and Francisco Armendaris, Defendants-Appellees.
No. 82-5302.
United States Court of Appeals,Eleventh Circuit.
June 16, 1983.

Stanley Marcus, U.S. Atty., Robert A. Rosenberg, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellant.
Frank H. Alvarez, Miami, Fla., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion, March 15, 1983, 11th Cir., 1983, 703 F.2d 580)
Before FAY and VANCE, Circuit Judges, and ALLGOOD*, District Judge.
PER CURIAM:


1
The Petition for Rehearing, insofar as the same is addressed to the panel,1 is DENIED.  A review of the record and the briefs, along with statements made by counsel during oral argument, convinces us that it would have been absolutely futile for the appellees to have raised a claim of duress or coercion in the administrative proceedings.



*
 Honorable Clarence W. Allgood, U.S. District Judge for the Northern District of Alabama, sitting by designation


1
 Rule 26(F) of our Local Rules provides that, "A suggestion for rehearing en banc will also be treated as a petition for rehearing before the original panel."